COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Clay Givens v. All Pro Courts, LLC d/b/a Court Builder of Houston
                          and Christopher Walker

Appellate case number:    01-12-00874-CV

Trial court case number: 2010-01121

Trial court:              80th Judicial District Court of Harris County

Date motion filed:        November 18, 2013

Party filing motion:      Appellant All Pro Courts, LLC d/b/a Court Builder of Houston

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually       Acting for the Court

Panel consists of: Justices Jennings, Sharp, and Brown.

Date: December 19, 2013